
	
		I
		112th CONGRESS
		1st Session
		H. R. 125
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Gingrey of
			 Georgia (for himself, Mrs.
			 Bachmann, Mr. Bachus,
			 Mr. Bass of New Hampshire,
			 Mrs. Blackburn,
			 Mr. Bilbray,
			 Mr. Bishop of Utah,
			 Mr. Carter,
			 Mr. Conaway,
			 Mr. Garrett,
			 Mr. Heller,
			 Mr. Sam Johnson of Texas,
			 Mr. Kline,
			 Mr. Lamborn,
			 Mr. McCaul,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Ross of Florida,
			 Mr. Austin Scott of Georgia,
			 Mr. Terry,
			 Mr. Walberg, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To require Congress to specify the source of authority
		  under the United States Constitution for the enactment of laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enumerated Powers
			 Act.
		2.Specification of
			 constitutional authority for enactment of law
			(a)Constitutional
			 authority for this ActThis Act is enacted pursuant to the power
			 granted Congress under article I, section 8, clause 18, of the United States
			 Constitution and the power granted to each House of Congress under article I,
			 section 5, clause 2, of the United States Constitution.
			(b)Constitutional
			 authority statement requiredChapter 2 of title 1, United States
			 Code, is amended by inserting after section 102 the following new
			 section:
				
					102a.Constitutional
				authority clause
						(a)Each Act of Congress shall contain a
				concise and definite statement of the constitutional authority relied upon for
				the enactment of each portion of that Act. The failure to comply with this
				section shall give rise to a point of order in either House of Congress. The
				availability of this point of order does not affect any other available
				relief.
						(b)The provisions of
				this section are enacted by the Congress—
							(1)as an exercise of
				the rulemaking power of the House of Representatives and the Senate,
				respectively, and as such they shall be considered as part of the rules of each
				House, respectively, or of that House to which they specifically apply, and
				such rules shall supersede other rules only to the extent that they are
				inconsistent therewith; and
							(2)with full
				recognition of the constitutional right of either House to change such rules
				(so far as relating to such House) at any time, in the same manner, and to the
				same extent as in the case of any other rule of such
				House.
							.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 2 of
			 title 1, United States Code, is amended by inserting after the item relating to
			 section 102 the following new item:
				
					
						102a. Constitutional authority
				clause.
					
					.
			
